Citation Nr: 1143054	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-41 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma to include as a result of in-service exposure to herbicides for accrued benefit purposes.

2.  Entitlement to service connection for sphenoidal meningioma to include as a result of in-service exposure to herbicides for accrued benefit purposes.

3.  Entitlement to service connection for a neck disorder for accrued benefit purposes.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a back disorder for accrued benefit purposes.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a right leg disorder for accrued benefit purposes.

6.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for accrued benefit purposes.

7.  Entitlement to a compensable rating for shell fragment wound scar of the right shoulder for accrued benefit purposes.

8  Entitlement to a compensable rating for shell fragment wound scar of the face for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.  He died in June 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia in pertinent part reopened the previously denied claims for service connection for back and right leg disorders but denied the underlying de novo aspects of those appeals; denied service connection for a neck disorder, basal cell carcinoma, and sphenoidal meningioma; and denied entitlement to ratings in excess of 70 percent for PTSD and compensable ratings for shell fragment wound scars of the right shoulder and face, all for accrued benefits purposes.  [Prior to the Veteran's death, by a June 2004 rating decision, the RO concluded that a 70 percent rating for the Veteran's PTSD was warranted from the date of service connection, June 23, 1998.]  

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, prior to his demise, the Veteran was awarded an increased evaluation for his service-connected psychiatric disability.  Prior to his death, the Veteran had not suggested that that increased evaluation would satisfy his appeal for a higher evaluation of his disability.  The appellant has not suggested such.  Neither the appellant nor her representative has otherwise suggested that the maximum rating available for the Veteran's psychiatric disability for accrued benefit purposes is not being sought.  Thus, the Board concludes that the issue of entitlement to a higher rating for a psychiatric disability for accrued benefit purposes remains before the Board.

The Board further observes that in a November 2004 rating decision, the RO granted service connection for bilateral hearing loss effective February 27, 2004.  Prior to his death, the Veteran submitted a notice of disagreement with the effective date of the grant of service connection.  Therefore, the issue of entitlement to an effective date earlier than February 27, 2004, for the award of service connection for bilateral hearing loss for accrued benefit purposes has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In August 2011, the appellant testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ) at the Board in Washington, D.C.  A copy of the transcript of that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  Basal cell carcinoma was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including his conceded in-service exposure to herbicides.

2.  Sphenoidal meningioma was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including his conceded in-service exposure to herbicides.

3.  At no time prior to his death was the Veteran shown to have a neck disorder related to his military service.  

4.  By an unappealed October 1998 rating action, the RO denied service connection for back and right leg disorders.  

5.  Evidence received after the October 1998 denial of service connection for back and right leg disorders does not relate to an unestablished fact necessary to substantiate those issues and does not raise a reasonable possibility of substantiating those underlying claims.  
6.  The Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  However, total occupational and social impairment were not shown.  

7.  The service-connected shell fragment wound scar of the Veteran's right shoulder was not painful or deep, did not cause limited motion, and did not exceed 6 square inches (39 sq. cm).

8.  The service-connected shell fragment wound scar of the Veteran's face did not cause one characteristic of disfigurement of the face; was not painful or deep; did not cause limitation of motion or of function; and did not exceed 6 square inches (39 sq. cm).


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, basal cell carcinoma was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.1000 (2011).

2.  For purposes of accrued benefits, sphenoidal meningioma was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.1000 (2011).

3.  For purposes of accrued benefits, a neck disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.1000 (2011).

4.  For purposes of accrued benefits, the RO's October 1998 denial of service connection for back and right leg disorders is final.  38 U.S.C.A. §§ 5121, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.100, 20.200, 20.302, 20.1103 (2011).  

5.  For purposes of accrued benefits, evidence received since the final October 1998 decision is not new and material, and the claim for service connection for back and right leg disorders is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5121, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.1000, 20.1103 (2011).

6.  For purposes of accrued benefits, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.1000, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).

7.  For purposes of accrued benefits, the criteria for a compensable rating for a shell fragment wound scar of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 3.1000, 4.3, 4.7, 4.118, DC 7805 (prior to October 23, 2008).

8.  For purposes of accrued benefits, the criteria for a compensable rating for a shell fragment wound scar of the face have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, DC 7800 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional letters dated in August 2005, November 2005, and June 2008 complied with VA's duty to notify the appellant with regards to the elements to establish entitlement to accrued benefits.  The June 2008 letter in particular informed her of how disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The VA has also satisfied its duty to assist the appellant in the development of her claims.  Claims for accrued benefits are decided based on the evidence already of record when the Veteran died.  38 C.F.R. § 3.1000(d)(4).  This, generally speaking, is the only type of evidence that can be considered with respect to such claims.  Service treatment records are associated with the claims folder, as are post-service VA and private treatment records, as well as records from the Social Security Administration.  Neither the appellant nor her representative has identified any additional outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Pertinent VA examinations with respect to the issues on appeal were obtained in August 1998 (PTSD), November 1999 (PTSD), August 2001 (PTSD), and September 2004 (scars) prior to the Veteran's demise.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning these rating issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

With respect to the remaining pending claims, the Board notes that VA examinations (or opinions) were not necessary prior to the Veteran's death because there was either no competent evidence of a nexus to service (basal cell carcinoma and sphenoidal meningioma) or of a diagnosed disability (neck).  In addition, a VA examination, to include an opinion, is not necessary in new and material claims unless new and material evidence has been received sufficient to reopen the previously denied issues (back and right leg).  

Of importance to note in the current appeal is the fact that retroactive opinions regarding claims that were pending at the time of the Veteran's death are not warranted.  In other words, whatever facts are necessary to adjudicate the claims are contained in the claims folder.  Hence, there is nothing further for VA to do to assist the appellant.  VA's notice and assistance obligations are met.  The appellant is not prejudiced by the Board's proceeding with appellate review. 

Thus, the Board concludes that no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio, supra.  VA has no duty to inform or assist that was unmet.  

II.  Analysis

Accrued benefits are benefits to which a Veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002 and Supp 2011); 38 C.F.R. § 3.1000 (2011);  Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Here, the record shows that, as the surviving spouse of the Veteran, the appellant has standing to file a claim for accrued benefits and that she did so in a timely fashion.  The record also shows that at the time of the Veteran's death he had claims pending for service connection for a neck disorder, basal cell carcinoma, and sphenoidal meningioma; claims to reopen previously denied issues of entitlement to service connection for back and right leg disorders; a rating in excess of 70 percent for PTSD; and compensable ratings for shell fragment wound scars of the right shoulder and face.  Thus, in order to prevail on accrued benefits claims, it must be shown that the Veteran would have prevailed on these claims if he had not died.

Although only evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits [38 C.F.R. § 3.1000], certain documents may be deemed constructively of record in an accrued benefits claim even though physically absent from the record on the date of death.  Hayes v. Brown, 4 Vet. App. 353, 360- 361 (1993).  Specifically, the Hayes Court noted that the VA Adjudication Manual, M21-1, paragraph 5.25(b), permits certain government documents to be considered as being in the file at date of death even though actually put into the file after the date of death.  The government documents consist of evidence in file at date of death.  Evidence "in file," in turn, includes the following, even if such reports are not reduced to writing or are not physically placed in the Veteran's file until after death: (1) service department records; (2) reports of VA hospitalization; (3) reports of treatment of examinations in VA medical centers including those in outpatient treatment folders; (4) Reports of hospitalization, treatment or examinations authorized by VA; and (5) Reports of autopsy made by VA on the date of death.  In addition, the Court noted that VA Manual, M21-1, paragraph 5.25(b) states, in relevant part, that "[t]he cited regulations [38 C.F.R. § 3.1000(d)(4) and § 3.327(b)(1)] also provide for the acceptance of evidence after death for verifying or corroborating evidence 'in file' at death."

The Court also noted that, in accordance with a then-current VA regulation, any hospital report and any examination report from a military hospital or from a State, county, municipal or other government hospital or recognized private institution which contain descriptions, including diagnoses and clinical and laboratory findings, adequate for rating purposes, of the condition of the organs or body systems for which claim is made may be deemed to be included in the term "Department of Veterans Affairs examination."  38 C.F.R. § 3.327(b)(1) (2011).  That holding, however, only applied to medical examinations relating to rating claims, not to service connection claims.  Id.  See also 60 Fed. Reg. 27409 (May 24, 1995), which eliminated the requirement in 38 C.F.R. § 3.327(b)(1) that at least one VA examination be made in every case in which compensation benefits are awarded, and with it, the exceptions deemed to be included in the term "Department of Veterans Affairs examination."  Thus, the Court found that, taken together, these VA Adjudication Manual and the Code of Federal Regulations provisions may require that such reports be considered, even though submitted after death.  

      A.  Service Connection Claims

The appellant contends that the Veteran had basal cell carcinoma and sphenoidal meningioma which were the result of in-service exposure to herbicides or to shell fragment wounds sustained in service.  She also contends that the Veteran had a neck disorder that was the result of an in-service injury.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases, including brain tumors, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service. Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."

Recently, however, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202. The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted on October 30, 2010.

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, the Veteran's personnel records confirm that he was stationed in the Republic of Vietnam from 1968-1969.  Therefore, his in-service exposure to herbicides is conceded.  

		1.  Basal Cell Carcinoma

STRs show no treatment for, or diagnosis of, basal cell carcinoma.  They do show that the Veteran had a shell fragment wound on the left side of his face in January 1969, which the appellant reports is located in the same area that the Veteran's basal cell carcinoma was located.  The Veteran's May 1970 discharge examination showed clinically normal skin.  

According to post-service medical records, the Veteran was diagnosed with basal cell carcinoma in July 1998.  No opinion as to the etiology was provided.  The Veteran was provided an Agent Orange Registry examination in October 2001.  He reported having the basal cell carcinoma on his face removed in July 1998.  The Veteran was diagnosed with basal cell carcinoma of the face; the examiner opined that it could be related to herbicides.  In a letter to the Veteran dated in October 2001 reporting the results of the examination, basal cell carcinoma was listed as being related to Agent Orange.  No rationale was provided regarding such opinion.  The remainder of the Veteran's medical records does not include any medical opinions regarding the etiology of his basal cell carcinoma.

Based on a review of the evidence, the Board finds that service connection for basal cell carcinoma for accrued benefit purposes is not warranted.  The Board acknowledges that the Veteran was presumably exposed to herbicides in service, but the evidence fails to show a nexus between his service (including such exposure) and his disability.  Initially, the Board observes that service connection on a presumptive basis is not warranted as basal cell carcinoma is not a disease presumptively related to herbicide exposure.  The Board also finds that service connection on a direct basis is not warranted.  
In reaching this conclusion, the Board acknowledges that the Agent Orange Registry examination shows that the Veteran's basal cell carcinoma was related to his military service.  However, the Board finds this opinion to lack probative value.  The examination report itself shows that the examiner opined that the Veteran's basal cell carcinoma could be related to herbicides.  Such opinion is speculative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  The opinion that the Veteran's basal cell carcinoma was related to herbicide exposure is speculative and therefore, is not probative.  Service connection may not be based on a resort to speculation or possibility, and medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. West , 11 Vet. App. 124, 127 (1998).  Furthermore, the opinion lacks probative value as no rationale was provided.  Without some kind of explanation or support for the opinion, the Board finds that it is not probative evidence as to a nexus between the Veteran's basal cell carcinoma and his in-service herbicide exposure.

With regards to the appellant's contention that the Veteran's basal cell carcinoma was the result of the in-service shell fragment wound to his face, no nexus evidence with respect to that theory has been provided.  No medical professional has provided any opinion that a shell fragment wound in 1969 resulted in basal cell carcinoma in 1998, almost three decades letter.  Therefore, the Board also finds that the Veteran's basal cell carcinoma was not the result of any in-service facial injury.  

Furthermore, the evidence does not support a finding that the Veteran's basal cell carcinoma was incurred in service.  The Veteran filed his first claim for service connection in July 1981; no mention of basal cell carcinoma, or any other skin disorder, was made at that time.  Additionally, the Veteran's service treatment records do not show basal cell carcinoma, or other skin complaints aside from the shell fragment wound.  Therefore, the Board finds that the evidence does not support a finding that the onset of the Veteran's basal cell carcinoma was in service or shortly thereafter.  

There is no indication until 1998 that the Veteran complained of skin problems.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against a claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of skin complaints, symptoms, or findings for over two decades between the period of active service and his first complaint is itself evidence which tends to show that basal cell carcinoma did not have its onset in service or for many years thereafter.  

Furthermore, the claims folder contains no competent evidence of basal cell carcinoma otherwise associated with the Veteran's active duty.  Without continuity of pertinent symptomatology after service or competent evidence of an association between the Veteran's basal cell carcinoma and his active duty, service connection for basal cell carcinoma is not warranted.  

The Board acknowledges the appellant's belief that the Veteran had basal cell carcinoma that was related to his military service.  However, there is no evidence of record showing that the appellant has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the appellant's own assertions as to etiology of this disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for basal cell carcinoma for accrued benefit purposes.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for basal cell carcinoma for accrued benefit purposes is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

		2.  Sphenoidal Meningioma

STRs show no treatment for, or diagnosis of, a sphenoid meningioma.  They do show that the Veteran had a shell fragment wound on the left side of his face in January 1969, which the appellant contends injured his brain and may have caused his brain cancer.  The Veteran's May 1970 discharge examination showed a clinically normal neurological examination.  

According to post-service medical records, the Veteran was diagnosed with a sphenoid meningioma in September 1999.  No opinion as to the etiology was provided.  The Veteran was provided an Agent Orange Registry examination in October 2001.  He reported having a brain tumor 30 years ago.  The Veteran was diagnosed with a brain tumor consistent with sphenoid wing meningioma; the examiner felt that it was associated with prior herbicide exposure.  In a letter to the Veteran dated in October 2001 reporting the results of the examination, a brain tumor was listed as being related to Agent Orange.  No rationale was provided for such opinion.  The remainder of the Veteran's medical records does not include any medical opinions regarding the etiology of his sphenoid meningioma.

The Board observes that, in connection with a claim for service connection for the cause of the Veteran's death, a VA medical opinion was obtained in August 2008 regarding the etiology of the Veteran's sphenoid meningioma.  However, such evidence was not in the claims file at the time of the Veteran's death in 2005, nor is such examination included as a documentation believed to be in VA's constructive possession at the time of the Veteran's death.  As discussed above, only examination reports in connection with increased rating claims, not service connection claims, can be considered as being in VA's constructive possession at the time of a Veteran's death.  See Hayes v. Brown, 4 Vet. App. 353.  Therefore, the Board cannot use such opinion in deciding the appellant's claim. 

Based on a review of the evidence, the Board finds that service connection for a sphenoid meningioma for accrued benefit purposes is not warranted.  The Board acknowledges that the Veteran was presumably exposed to herbicides in service, but the evidence fails to show a nexus between his service (including such in-service herbicide exposure) and his disability.  Initially, the Board observes that service connection on a presumptive basis is not warranted as sphenoid meningioma is not a disease presumptively related to herbicide exposure.  The Board also finds that service connection on a direct basis is not warranted.  

In reaching this conclusion, the Board acknowledges that the Agent Orange Registry examination shows that the Veteran's sphenoid meningioma was related to his military service.  However, the Board finds this opinion to lack probative value as no rationale was provided.  Furthermore, the Veteran reported to the examiner that he had a brain tumor 30 years earlier, which is not supported by the evidence of record.  Therefore, the positive opinion took into account information that has not been shown to have been factually accurate.  Moreover, without some kind of explanation or support for the opinion, the Board finds that it is not probative evidence as to a nexus between the Veteran's sphenoid meningioma and his conceded in-service herbicide exposure.  

With regards to the appellant's contention that the Veteran's sphenoid meningioma was the result of the in-service shell fragment wound to his face, no nexus evidence with respect to that theory has been provided.  No medical professional has provided any opinion to indicate that the Veteran's sphenoid meningioma diagnosed in 1999 was related to an in-service shell fragment wound nearly three decades earlier.  Therefore, the Board also finds that the Veteran's sphenoid meningioma was not the result of any in-service face injury.  

Furthermore, the evidence does not support a finding that the Veteran's sphenoid meningioma was incurred in service.  The Veteran filed his first claim for service connection in July 1981; no mention of sphenoid meningioma, or any other brain tumor, was made at that time.  Additionally, the Veteran's service treatment records do not show sphenoid meningioma, or other complaints or injuries to his brain.  As noted above, his discharge examination in May 1970 revealed a clinically normal neurological examination.  Therefore, the Board finds that the evidence does not support a finding that the onset of the Veteran's sphenoid meningioma was in service or shortly thereafter.  

There is no indication until 1999 that the Veteran complained any neurological problems.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of brain or neurological complaints, symptoms, or findings for almost three decades between the period of active service and his first complaint is itself evidence which tends to show that sphenoid meningioma did not have its onset in service or for many years thereafter.  

Furthermore, the claims folder contains no competent evidence of a sphenoid meningioma associated with the Veteran's active duty.  Without continuity of pertinent symptomatology after service or competent evidence of an association between the Veteran's sphenoid meningioma and his active duty, service connection for sphenoid meningioma for accrued benefit purposes is not warranted.  

The Board acknowledges the appellant's belief that the Veteran had sphenoid meningioma that was related to his military service.  However, there is no evidence of record showing that the appellant has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Consequently, the appellant's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for sphenoid meningioma for accrued benefit purposes.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for sphenoid meningioma for accrued benefit purposes is denied.  See 38 U.S.C.A §5107.

		3.  Neck Disorder

The appellant claims that the Veteran had a neck disorder that was related to his military service.  When the Veteran filed his claim in September 2004, he indicated that he had injured his neck in a trailer accident in service.  

STRs show that the Veteran reported injuring his neck in a traffic accident in April 1969.  He was diagnosed with a neck strain.  The remainder of his STRs is silent for treatment for, or a diagnosis of, any neck disorder.  His discharge examination in May 1970 revealed a clinically normal neck and spine.

According to post-service medical records, the Veteran did not seek treatment for any neck complaints.  As discussed below, his post-service treatment records show a diagnosis of degenerative joint disease of the spine, but such records appear to pertain to the Veteran's lumbar spine as opposed to his cervical spine.  In other words, the evidence does not show a neck, or cervical spine, disorder.

Based on a review of the evidence, the Board finds that service connection for a neck disorder is not warranted.  The Board acknowledges that the Veteran's STRs show that he had a neck strain in service.  However, the post-service medical evidence fails to show a diagnosis of a neck disorder at any time prior to his death.  

The existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran had the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a neck disorder from the time the Veteran filed his claim in September 2004 until his death in June 2005-or, indeed, at any time prior to his death.  

The Board acknowledges the appellant's belief that the Veteran had a neck disorder related to his military service.  However, there is no evidence of record showing that the appellant has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of a neck disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  Thus, the appellant's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for a neck disorder.  At no time since the Veteran filed his claim for service connection for a neck disorder in September 2004 until his death in June 2005-or, indeed, at any time prior to his death-was a diagnosis of a neck disorder shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Accordingly, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt rule does not apply, and the appellant's claim for service connection for a neck disorder for purposes of accrued benefits is denied.  See 38 U.S.C.A §5107.  

      B.  New and Material Claims

The Veteran was initially denied service connection for a right leg disorder and a back disorder in October 1998 because the evidence did not show a chronic right leg disorder or that a diagnosed back disorder was incurred in or aggravated by his military service.  In other words, evidence of record did not reflect a current right leg disorder or a nexus between a back disorder and the Veteran's active duty.  After receiving notice of the October 1998 decision, the Veteran did not initiate an appeal of those denials.  Later, in May 2004 and September 2004, however, he applied to have his claims reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

		1.  Back Disorder

Relevant evidence of record at the time of the October 1998 rating decision consisted of the Veteran's STRs and VA treatment records dated in June 1998.  His STRs show that he complained of pain in his back in October 1968.  The Veteran injured his back while cranking a trailer in March 1969.  He was diagnosed with a bilateral strain of the rhomboids.  The May 1970 discharge examination revealed a clinically normal spine, and the Veteran reported no to having back trouble.  The June 1998 treatment records show a diagnosis of low back pain, probably degenerative joint disease.  No opinion as to the etiology was provided.  

Accordingly, at the time of the denial of the claim for service connection for a back disorder in October 1998, the claims folder contained no competent evidence of a nexus between a back disorder and the Veteran's military service.  Thus, the RO, in October 1998, denied the claim of service connection for a back disorder.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 (2011); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).  

The relevant evidence received since the October 1998 denial consists of VA treatment records dated through May 2005, SSA records, and the Veteran's and appellant's contentions.  Although VA treatment records indicate diagnoses of ankylosing spondylitis and degenerative joint disease, none of them indicate that his back disorders were related to his military service or that there was any continuity of symptomatology following the in-service injury.  Indeed, according to an August 1999 treatment record, the Veteran indicated that he had lower back pain for 10 plus years; he did not indicate that his pain began in service.  An SSA evaluation in July 1998 shows that the Veteran complained of back pain for 10 years duration but was unable to recall any injuries.  He was diagnosed with osteoarthritis of the spine.  An SSA record in October 1998 reveals that the Veteran reported having back pain.  

Thus, this newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for a back disorder because it does not show any nexus to the Veteran's service.  In reaching this determination, the Board is cognizant of the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Here, the Veteran's statements since the October 1998 denial did not indicate any continuity of symptomatology.  None of the Veteran's statements prior to his death indicated that the March 1969 injury to his back resulted in pain that continued post-service and resulted in the diagnoses of ankylosing spondylitis and degenerative joint disease.  Indeed, in July 1998, the Veteran reported that the pain had only existed for 10 years and that there was no injury that he could recall.  The Board acknowledges that the appellant's testimony at the August 2011 hearing indicates that the Veteran had pain in his back after service.  However, such evidence was not in the claims file at the time of the Veteran's death and cannot be considered in determining whether new and material evidence has been received.  Significantly, the additional evidence received since the final October 1998 decision does not show that the Veteran's diagnosed back disorder either began in service or was related to his service.  Accordingly, and based on this evidentiary posture, the Board must deny the appellant's application to reopen this previously denied issue. 

		2.  Right Leg Disorder

Relevant evidence of record at the time of the October 1998 rating decision consisted of the Veteran's STRs and VA treatment records dated in June 1998.  STRs show that the Veteran complained of having pain in his leg in October 1968.  He was diagnosed with acute tendinitis and inflammation of the dorsiflexion tendon of his right leg in November 1969.  X-rays in November 1969 were negative.  His May 1970 discharge examination revealed clinically lower extremities, and he reported no to having a "trick" or locked knee.  The June 1998 treatment records did not show any right leg complaints.  

Accordingly, at the time of the denial of the claim for service connection for a right leg disorder in October 1998, the claims folder contained no competent evidence of a right leg disorder associated with the Veteran's military service.  Thus, the RO, in October 1998, denied the claim of service connection for a right leg disorder.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 (2011); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).  

The relevant evidence received since the October 1998 denial consists of VA treatment records dated through May 2005, SSA records, and the Veteran's and appellant's contentions.  An SSA disability evaluation dated in July1998 shows that the Veteran complained that his right leg hurt as a result of an in-service fracture.  During the examination, his right leg was found to be completely normal.  No diagnosis of a right leg disorder was made.  An SSA record dated in October 1998 shows that the Veteran reported having leg pain.  In June 2004, the Veteran complained of leg pain, but no disorder was diagnosed.  None of the Veteran's treatment records dated until he died show a diagnosis of a right leg disorder.

Thus, this newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for a right leg disorder because it does not show any diagnosis of a right leg disorder.  Here, although treatment records show complaints of right lower extremity pain, there was no diagnosis of a right leg disorder to account for the Veteran's complaints.  Significantly, the additional evidence received since the final October 1998 decision does not show that the Veteran had a diagnosed right leg disorder related to his service.  Accordingly, and based on this evidentiary posture, the Board must deny the appellant's application to reopen this previously denied issue. 

      C.  Increased Rating Claims

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

Further, the Court has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, staged ratings are not warranted in these claims.  

Moreover, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

		1.  PTSD

The appellant contends that the Veteran was entitled to a rating in excess of 70 percent for the service-connected PTSD due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examination conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran had been diagnosed with PTSD.  This service-connected disability was rated as 70 percent disabling under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.
Specifically, pursuant to DC 9411, a 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2011).  

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51-60 is indicative of moderate symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Here, the Veteran was afforded a VA examination in August 1998.  He reported that he was unemployed after being laid off in 1997 and unable to find work.  He was married and had three children.  He admitted to drinking beer when he was working.  He denied a history of legal problems.  He reported spending 10 days in jail after he refused to pay a fine.  His current symptoms included sleep disturbance, anxiety, avoidance of people, and nightmares.  Examination revealed that the Veteran appeared slightly disheveled.  His behavior was cooperative and pleasant.  His speech was linear and delivered at a regular rate; it was coherent.  His thoughts were goal directed; he denied suicidal or homicidal ideas and audiovisual hallucinations.  There was no evidence of delusional thoughts.  Affect was appropriate.  His mood was labile and cognitive functions showed that he was alert and oriented times four.  Memory was intact.  The Veteran's GAF score was 55.  

The Veteran reported sleep problems, lack of interest, lethargy, poor memory and concentration, and avoidance of others in September 1998.  He denied suicidal and homicidal ideation.  There was no evidence of alcohol or substance abuse or psychosis.  The Veteran was alert and oriented times four; speech was coherent and relevant; mood and affect were within normal limits; eye contact was good; thoughts were goal directed; and the Veteran was casually dressed.  A psychiatric evaluation in December 1998 shows that the Veteran had sleep disturbances.  He also avoided people.  He reported having a bad memory and concentration problems.  His GAF score was 50.  A Vet Center letter dated in September 1999 reveals that the Veteran was cooperative, well-oriented, had impaired short-term memory, a blunted and flat effect, and slow speech.

The Veteran was afforded a second VA examination in November 1999.  He was still unemployed.  Psychiatric symptoms included nightmares, flashbacks with aggressiveness toward his wife, and being increasingly withdrawn.  Examination revealed that the Veteran was fairly groomed and dressed casually in clean clothing.  No psychomotor abnormalities were observed.  He was passively cooperative.  His speech was underproductive, coherent, relevant, and at a regular rate.  His thoughts were goal-directed; he denied suicidal or homicidal ideas.  When questioned about hallucinations, he reported having nightmares of shooting at people and being shot at all the time.  There was no evidence of delusional thoughts.  Affect was appropriate; mood was labile; and cognitive functioning showed that the Veteran was alert and oriented times three.  His GAF score was 49 and the examiner indicated that his highest GAF score in the last year was 53.

A Vet Center letter dated in June 2001 indicates that the Veteran's symptoms included being well-oriented, having impaired short-term memory, having a flat affect, and having slow speech.  The Veteran was afforded a third VA examination in August 2001.  His symptoms included flashbacks, sleep disturbances, social isolation, decreased interest, and anxiety.  Examination revealed that he was slightly disheveled.  He was dressed in clean, casual attire and his behavior was passively cooperative.  Speech was at a low tone and was coherent, relevant, and fluent.  Thoughts were goal-directed.  He had no concrete plan or intent to hurt himself or others.  When asked about hallucinations, he claimed that he would go to the door and look and no one would be there.  He had no delusions.  Affect was appropriate and mood was labile.  Cognitive function was unchanged from the previous examination.  His GAF score was 49.  

Treatment records dated until the Veteran died include a February 2003 record that shows that he had delusions and bizarre thinking, although it was associated with his brain tumor.  A record dated in February 2004 shows that the Veteran was opined to have severe PTSD.  His records do not show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name as a result of his PTSD.  

Accordingly, based on a review of the evidence, the Board finds that a rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted at any time during the pendency of this appeal.  Pertinent medical evidence of record shows that the Veteran's PTSD caused some occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  
However, total occupational and social impairment as a result of the Veteran's service-connected PTSD have not been shown.  Throughout this appeal, the evidence has shown that the Veteran had relationships with his family.  Although the Veteran was unemployed, he reported that he was laid off and was unable to find other work.  The evidence does not show that his PTSD caused total occupational impairment.  No medical professional has provided any opinion indicating that the Veteran's PTSD caused total occupational and social impairment.  

Further, the reported GAF scores of 49 and 50 are indicative of serious symptoms, which is consistent with a 70 percent rating.  While important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  38 C.F.R. § 4.126(a).  In this case, the extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships; i.e., the level of impairment contemplated in the assigned 70 percent rating for psychiatric disabilities.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants a rating in excess of 70 percent.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 100 percent for this service-connected disability.  This claim must be denied.  

		2.  Shell Fragment Wounds of the Right Shoulder and Face

The appellant contends that the Veteran was entitled to compensable ratings for the service-connected shell fragment wounds of the right shoulder and face due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examination conducted during the current appeal and VA treatment records directly address the criteria under which these service-connected disabilities are evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran had been shown to have scars as a result of the shell fragment wounds of his right shoulder and face.  These service-connected disabilities were rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code (DCs) 7805 and 7800, which evaluate impairment from other scars due to limitation of function of the affected part and from disfigurement of the head, face, or neck, respectively.

The Board notes amendments were recently made to the rating criteria for skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October 23, 2008 and no request was made for consideration of these issues under the revised criteria (38 C.F.R. § 4.118, after October 23, 2008), these issues will only be evaluated under the rating criteria in effect prior to October 23, 2008.  Id.  See also 38 C.F.R. § 4.118.  

Pursuant to the criteria for rating skin disabilities effective prior to October 23, 2008, scars of the head, face, or neck warrant a 10 percent evaluation if they have one characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800.  The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118 are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id. 

Scars other than the head, face, or neck, that are deep, or that cause limitation of motion warrant a 10 percent evaluation if they involve areas exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7801.

Scars other than the head, face, or neck, that are superficial, and do not cause limitation of motion only warrant a 10 percent evaluation if they involve areas of 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802.

Superficial scars which are unstable where, for any reason, there is frequent loss of covering of the skin over the scar, only warrant a 10 percent evaluation.  38 C.F.R. § 4.118, DC 7803.

Scars which are superficial and painful on examination only warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, Note 1.

Scars that cause limitation of function of affected part are to be rated on limitation of function of affect part.  38 C.F.R. § 4.118, DC 7805.

			A.  Right Shoulder

The Veteran was afforded a VA examination in September 2004.  Examination revealed a scar that was 1.7 mm by 1.5 mm in size.  It appeared to be superficial.  It had the appearance of a vaccination scar from vaccinating with smallpox in years past.  He had no current symptoms.  The scar was not painful and there was no adherence to the underlying tissue.  Texture of the skin was slightly irregular, not atrophic, shiny, or scaly.  It was not unstable.  There was no elevation or depression in the scar surface.  It was not deep.  There was no inflammation, edema, or keloid.  The color was minimally hypopigmented.  It comprised less than 0.01 percent of the body surface.  

None of the Veteran's treatment records show treatment for his scar.

Accordingly, based on a review of the evidence, the Board finds that a compensable rating for the Veteran's service-connected shell fragment wound of the right shoulder is not warranted at any time during the pendency of this appeal.  In this case, the Veteran's right shoulder scar was not shown to cause any functional affect of this joint.  Therefore, a compensable rating under DC 7805 is not warranted.   

The Board also finds that a compensable rating is not warranted under any of the other diagnostic codes used for rating scars.  A 10 percent rating under DC 7801 requires that the scar be deep or cause limited motion and involves an area exceeding 6 square inches (39 sq. cm.), which has not shown.  Therefore, a higher rating pursuant to DC 7801 is not warranted.  As the scar did not involve areas of 144 square inches or greater, a compensable rating under DC 7802 is also not warranted.  The scar was not shown to be unstable or painful, rendering DCs 7803 and 7804 also inapplicable.  

In denying a compensable rating for a shell fragment wound, the Board is cognizant that separate ratings can be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other conditions.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, in this case, no distinct disabilities other than the scar have been shown.  None of the Veteran's contentions since he filed his claim prior to his death indicate that he had any symptomatology other than the scar associated with the shell fragment wound of the right shoulder.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the shell fragment wound of the Veteran's right shoulder warrants a compensable rating at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the criteria required for a compensable rating for this service-connected disability at any time during the current appeal for accrued benefit purposes.  

			B.  Face

At the September 2004 VA examination, a 7 mm by 7 mm scare in the skin fold, lateral to the left eye, where the basal cell carcinoma was removed was noted.  As discussed above when denying service connection for basal cell carcinoma, the appellant indicated that the basal cell carcinoma occurred in the same location as the shell fragment wound.  Accordingly, in rating the Veteran's disability for accrued benefit purposes, the Board will consider the facial scar findings shown on examination, although the record appears to indicate that the scar was the result of the basal cell carcinoma.  The scar was not painful.  It was not adherent to the underlying tissue.  Texture of the skin was normal and the scar was not unstable.  There was no distortion of the eye, eyebrow, or cheek.  There was no elevation or depression caused by the scar.  It was superficial, not deep.  No inflammation, edema, or keloid was shown.  It was slightly hypopigmented.  There was no gross distortion, asymmetry of the nose, chin, forehead, eyelids, auricle, cheeks, or lips.  There was no induration, no inflexibility of the skin.  There was no limitation of motion or function by the scar.  

None of the Veteran's treatment records show treatment for his scar.

Accordingly, based on a review of the evidence, the Board finds that a compensable rating for the  service-connected shell fragment wound of the Veteran's face is not warranted at any time during the pendency of this appeal.  In this case, the Veteran's scar was not shown to cause any of the eight characteristic of disfigurement.  Therefore, a compensable rating under DC 7800 is not warranted.   
The Board also finds that a compensable rating is not warranted under any of the other diagnostic codes used for rating scars.  DCs 7801 and 7802 are used for rating scars other than the head, face, or neck.  Therefore, a compensable rating under either of those diagnostic codes is not warranted.  The scar was not shown to be unstable or painful, rendering DCs 7803 and 7804 also inapplicable.  As no limitation of function of an affected part was shown, a compensable rating under DC 7805 is also not warranted.

In denying a compensable rating for a shell fragment wound, the Board is cognizant that separate ratings can be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other conditions.  See Esteban at 262.  However, in this case, no distinct disabilities other than the scar have been shown.  None of the Veteran's contentions since he filed his claim until he died indicate that he had any other symptomatology other than the scar associated with the shell fragment wound of the face.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the shell fragment wound of the Veteran's face warrants a compensable rating at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the criteria required for a compensable rating for this service-connected disability at any time during the current appeal for accrued benefit purposes.  

		3.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's PTSD and shell fragment wounds of the right shoulder and face resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the PTSD and shell fragment wounds of the right shoulder and face had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Furthermore, the Veteran was in receipt of a total disability rating based on individual unemployability since June 1998.  Accordingly, no further discussion of the issue of entitlement to a total disability rating based on individual unemployability is necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for basal cell carcinoma to include as a result of in-service exposure to herbicides for accrued benefit purposes is denied.

Entitlement to service connection for sphenoidal meningioma to include as a result of in-service exposure to herbicides for accrued benefit purposes is denied.

Entitlement to service connection for a neck disorder for accrued benefit purposes is denied.

New and material evidence sufficient to reopen the previously denied claim for service connection for a back disorder not having been received, the application to reopen this issue for accrued benefit purposes is denied.

New and material evidence sufficient to reopen the previously denied claim for service connection for a right leg disorder not having been received, the application to reopen this issue for accrued benefit purposes is denied.

Entitlement to a rating in excess of 70 percent PTSD for accrued benefit purposes is denied.

Entitlement to a compensable rating for a shell fragment wound scar of the right shoulder for accrued benefit purposes is denied.

Entitlement to a compensable rating for a shell fragment wound scar of the face for accrued benefit purposes is denied.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


